                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES. OF AMERICA,
                   Plaintiff,

       VS.
                                                                       8:97CV151
ERIC R. HAYES,    I

                                                                         ORDER
                Defendant.




       Upon reading the plaintiffs Petition for Supplemental Proceedings, and it appearing therefrom

that this is a proper case for the appearance of Eric R. Hayes.

       IT IS ORDERED that Eric R. Hayes appear in Magistrate Courtroom #6, Roman L. Hruska

U.S. Courthouse, 111 South 18th Plaza, Second Floor, Omaha, Nebraska on February 13, 2019 at

9:30 a.m., and answer questions concerning his/her assets, income, expenditures, personal and real

property, and credits, before the Honorable Michael D. Nelson, United States Magistrate Judge

and/or Douglas R. Semisch, Assistant United States Attorney, and bring with him/her a completed

and signed copy of the attached, financial statement and all items listed on Attachment A.

       Provided that a copy of this ORDER be served upon the above-named defendant, Eric R.

Hayes, on or before January 16, 2019 .

       Dated this 20th day ofDecember,2018.



                                                        United States Magistrate Judge
                                      ATTACHMENT A

1)    Earning statements from your most recent paychecks.

2)    Business records for the present year and past calendar year which reflect assets, liabilities,
      gross receipts and expenses for any sole proprietorship, partnership or corporation in which
      you, or your spouse, own any interest.

3)    Current bank statements for the past 12 months from all banks or other financial
      institutions, where any sole proprietorship, partnership, or corporation in which you, or
      your spouse, own any interest, has an account of any kind.

4)    Current bank statements for the past 12 months from all banks, or other institutions, where
      you, or your spouse, have an account of any kind.

5)    All trust agreements in which you, or your spouse, are named trustor, trustee or beneficiary.

6)    All deeds, leases, contracts, and other documents representing any ownership interest you,
      or your spouse, have in any real property, and all deeds of trust, mortgages, or other
      documents evidencing encumbrances of any kind on your real property.

7)    All stocks, bonds, or other securities of any class you may own, by you separately or jointly
      with others, including options to purchase any securities.

8)    Titles to all motor vehicles owned by you or your spouse.

9)    All life insurance policies in which you are either the insured or the beneficiary.

10)   All promissory notes held by you, and all other documents evidencing any money owed to
      you either now or in the future.

11)   All financial statements furnished by you within the past five years.

12)   All deeds, bills of sale, or other documents prepared in connection with any transfer made
      by you, either by gift, sale, or otherwise within the last five years.

13)   A schedule of all regular expenses paid by you, such as installment debts, food, utilities,
      etc. Include the amount paid, the payee, and, if an installment debt, the amount of debt
      owing and any security pledged.

14)   All documents evidencing any interest you have in any pension plan, retirement fund, or
      profit-sharing plan.

15)   All records pertaining to your assets and finances.

16)   Copies of income tax returns for the past three years.

17)   All records of any unincorporated business of which you are an owner or part-owner, or
      have been an owner within the past three year.
                                                     U.S. Department of Justice
                                                     Financial Statement ofDebtor
                    .                                (Submitted for Government Action on




   •
                   -
               'L
               .                                     Claims Due the United States)
                                                     NOTE: Use additional sheets where space on this
                                                     form is insufficient or continue on back of last page.

                                                      FINANCIAL STATEMENT OF DEBTOR
Authority for the solicitation of the requested information is one or more of the following: 5 U.S.C. 301, 901 (see Note, Executive Order 6166, June
10, 1933); 28 U.S.C. 501, et seq.; 31 U.S.C. 951, et seq.; 44 CFR 3101; 4 CFR 101, et seq.; 28 CFR 0.160, 0.171 and Appendix to SubpartY. Fed
R.Civ.P. 33(a), 28 U.S.C. 1651, 3201 et seq.

The principal pmposc for gathering this information is to evaluate your ability to pay the Government claim or judgment against you. Routine uses
of the information are established in the following U.S. Department of Justice Case File Systems published in Vol. 42 of the Federal Register:
JusticeJCIV-001 at page 53321; JusticeJTAX-001 at page 15347; JusticeJUSA-00 at pages 53408-53410, JusticeJCRIM-016 at page 12774. If the
requested information is not furnished, the U.S. Department of Justice has the right to such disclosure of the information by legal methods.

Section 1              , 1. Full Name{s) _ _ _ _ _ _ _ _ _ _ __                          la. Home Telephone: (          ) _ _ _ _ _ __
Personal                                                                                 lb. Cellular Number: (         )_ _ _ _ _ _ _
Information             Street Address: _ _ _ _ _ _ _ _ _ _ _ __                         2. Marital Status:
                        City _ _ _ _ _ _ _ _ State ___ Zip _ __                          □   Married        □ Separated
                                                                                         □   Not Married (single, divorced, widowed)
                        County of Residence: _ _ __
                        How long at this address? _ _ _ _ __                            2a. Spouse's Name _ _ _ _ _ _ _ _ _ __

                        3. Your Social Security Number _ _ _ _ _ _ __                   2b. Spouse's Date of Birth_ _ _ _ _ __

                        4. Your Date of Birth _ _ _ _ _ __

                        5. □ Own Home    □   Rent D Other (specify, ie. share rent, live with relative) _ _ _ _ _ _ _ _ _ _ __

                        6. List the dependants you can claim on your tax return
                        First Name                          Relationship        Age           Does this person live with you?
                                                                                                     □ Yes            □ No
                                                                                                     □ Yes            □ No
                                                                                                     □ Yes            □ No



Section 2               7. Your employer                                           8. Spouse's employer _ _ _ _ _ _ _ _ _ _ __
Employment              Street Address                                             Street Address _ _ _ _ _ _ _ _ _ _ _ _ __
Information             City _ _ _ _ _ _ _ _ _ State ___ Zip _ _ _                 City _ _ _ _ _ _ _ _ _ State ___ Zip _ __
                        Work telephone No. (       )                               Work telephone No. (      ) _ _ _ _ _ _ _ __
                        7a. How long with this employer?                           8a. How long with this employer? _ _ _ _ _ _ __
                        7b. Occupation (title)                                      Sb. Occupation (title) _ _ _ _ _ _ _ _ _ __

                        *****       ~IT!~~~Q~: Please provide proof of gross earnings and deductions for the past 3
                        months from each employer (i.e. pay stubs, earning statements).


Section 3               9. Are you or your spouse self-employed or operate a business? (Check "Yes" if either applies)
Your                    □ Yes             D No If yes, provide the following information:
Business                9a. Name of Business_____________ 9c. Employer Identification No._ _ _ _ _ __
Information             9b. Street Address _ _ _ _ _ _ _ _ _ _ _ ___
                        City _ _ _ _ _ _ _ _ _ State _ _ _ _ _ Zip _ _ _ _ _ Telephone(                                )_ _ _ _ __

                        *****         AcIT~~N'tSJt~Q~: Please provide proof of self-employment income for the prior 3
                        months (i.e. invoices, commissions, tax returns, sales records, income statement)
         Name                                               SSN                                             Page     2
                --------------                                    ----------
Section 4       I 0. Do you receive income from sources other than your employer and/or own business (Check all that apply)
Other
Income          □ Pension         □   Social Security       □   Other (specify, i.e. child support, alimony, rental property)
Information

                *****       Alrf:4~:~~: Please provide proof of pension/social security/other income for the
                past 3 months from each payor, including any statements showing deductions.


Section 5       11. CHECKING ACCOUNTS. List all checking accounts
Banking,
Investment,              Type of            Full name of Bank, Credit                           Current Account
Cash, Credit             Account            Union or Institution             Bank Account No.   Balance
and Life Ins.   Ila.     Checking           Name_ _ _ _ _ _ _ _ __                              $._ _ _ __
Information                                 Address _ _ _ _ _ _ _ __
                                            City                      State _ __      Zip_ _ __

                llb.     Checking           Name_ _ _ _ _ _ _ _ __                                                   $_ _ _ __
                                            Address _ _ _ _ _ _ _ _ __
                                            City                     State _ _ __                   Zip_ _ __

                12. OTHER ACCOUNTS. List all other accounts including savings, brokerage and money market, not listed in 11.

                        Type of            Full name of Bank, Credit                                                 Current Account
                        Account            Union or Institution                          Bank Account No.            Balance
                12a.                       Name_ _ _ _ _ _ _ _ __                                                    $._ _ _ __
                                           Addre~---------
                                           City          State____                                  Zip_ _ __

                12b.                        Name._ _ _ _ _ _ _ _ __                                                  $._ _ _ __
                                            Address _ _ _ _ _ _ _ __
                                           .City                     State _ __                     Zip_ _ __

                *****       1\:"'TTA~,REQllJWD. Please include your current bank/financial statements for the past 3
                months for all accounts.

                13. INVESTMENTS. List all investment assets below. Include stocks, bonds, mutual funds, stock options,
                certificates of deposits and retirement assets such as IRAs, Keogh and 40 I (k) plans.

                        Name of Company                     Number of Shares            Current Value
                13a. _ _ _ _ _ _ _ _ _ __                                               $
                13b. _ _ _ _ _ _ _ _ _ __                                               $-----
                13c. _ _ _ _ _ _ _ _ _ __                                               $_ _ _ __


                14. CASH ON HAND. Include any money that you have that is not in the bank.

                14a. Total Cash on Hand $_ _ _ _ __

                15. CREDIT DEBT. List all lines of credit, including credit cards and signature loans.
                        (Attach a separate sheet if you need more space.)

                15a, Full name of Credit Institution        Credit Limit Current Balance              Minimum Monthly Payment
                Name_ _ _ _ _ _ _ _ __                      $_ _ _ __ $_ _ _ __                       $_ _ _ _ _ _ _
                Address _ _ _ _ _ _ _ __
                City________                         State _ __       Zip_~--
        Name                                                SSN                                         Page     3


Section 5      15b. Full name of Credit Institution         Credit Limit     Current Balance       Minimwn Monthly Pa:z:ment
(continued)    Name                                         s                s                     $
               Address
               City                                State              Zip

               15c. Full name of Credit Institution         Credit Limit     Current Balance       Minimum Monthly Pa:z:ment
               Name                                         s                s                     $
               Address
               City                                 State             Zip

               16. LIFE INSURANCE.
               Do you have life insurance with a cash value? □ Yes □ No (Term Life Insurance does not have a cash value)
               16a. Name of Insurance Company _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               16b.PolicyNumber(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               16c.OwnerofPolicy _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               16d. Current Cash Value$_ _ _ _ _ _ __
               16e. Outstanding Loan Balance (if applicable)$_ _ _ _ _ _ _ _ __


Section 6      17. OTHER INFORMATION. Respond to the following questions related to your financial condition:
Other                   (Attach a separate sheet if you need more space.)
               17a Do you have a safe deposit box? □ Yes □ No
                    Ifyes, please include the name and address of location of box, the box number and the contents below:


               I 7b. Do you have a will? □ Yes D No; if yes, where is it kept? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               17c. Are there any garnishments ~aainst your wages D Yes D No If yes, who is the creditor?_ _ _ _ _ __
                                                              Date of Judgment _ _ _ _ _ _ Amount of Debt$_ _ _ _ __
               17d. Are there any judgments against you? D Yes D No If yes, who is the creditor/plaintiff'?_ _ _ _ _ __
                                                              Date of Judgment______ Amount of Debt$_ _ _ __
               17e.Areyou a party to a lawsuit? D Yes □ No                 Ifyes, amountofsuitS_ _ _ _ __
               Possible completion date _ _ _ _ _ _ _ Court _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               Subject of suit _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               I 7f. Have you ever filed bankruptcy?       □ Yes     D No
               lfyes, date filed__________                             Date discharged _ _ _ _ _ _ _ _ _ __
               17g. In the past IO years have you transferred any assets out of your name for less than their actual value?
               D Yes □ No If yes, what asset{s)? _ _ _ _ _ _ _ _ _ _ Value of asset at time of transfer$_ _ __
               When was it transferred? _ _ _ _ _ _ _ To whom was it transferred? _ _ _ _ _ _ _ _ _ _ _ _ __
               17h. Do you anticipate any increase in household income in the next 2 years? D Yes □ No
               Ifyes, why will the income increase? _ _ _ _ _ _ _ _ _ _ _ _ _ _ How much will it increase? _ __
               17i. Are you a beneficiary ofa trust or an estate? □ Yes D No If yes, name of trust/estate?_ _ _ _ _ __
               If yes, anticipated amount to be received? S                     When will amount be received? - - - - - - - - - ' -
               17j. Are you a participant in a profit sharing plan? D Yes □ No
               Ifyes, name ofplan?_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Value ofplan S _ _ _ _ _ __
          Name                                                      SSN                                              Page       4
                 --------------                                          ----------
Section 7        18. PURCHASED AUTOMOBILES, TRUCKS AND OTHER LICENSED ASSETS. Include boats, RV's,
Assets and       motorcycles, trailers, etc. (if you need additional space, attach a separate sheet.)
Liabilities
                 Description                             •Current    Current Loan      Name of                       Purchase         Monthly
                 (year, make, model)                     Value       Balance           Lender                        Date             Payments
* Current        18a. _ _ _ _ _ _ _ __                   $ _ _ _ $ _ _ __                                                             $._ __
Value is
the amount
you could        18b.                                                                                                                 $._ __
sell the asset          ---------                        $_ _ _ $_ _ _ _ - - - - - - - -

for today
                 19. LEASED AUTOMOBILES, TRUCKS AND OTHER LICENSED ASSETS. Include boats, RV's,
                 motorcycles, trailers, etc. (if you need additional space, attach a separate sheet.)
                 Description                                      Current Lease    Name of                           Lease             Monthly
                 (year, make, model)                              Balance           Lender                           Date             Payments
                 19a. _ _ _ _ _ _ _ _ _ _                        $_ _ __                                                              $._ __



                 19b. _ _ _ _ _ _ _ _ __                            $_ _ __                                                           $._ __



                 *****       Att~~:REQtrikEb. Please include your current statement from lender with monthly
                 vehicle payment and current balance of the loan for each vehicle purchased or leased

                 20. REAL ESTATE. List all real estate you own. (Ifyou need additional space, attach a separate sheet.)

                 Lender/Lien Holder           Actual Property
                 Street Address, City         Street Address, City          Date                 Purchase            Current        Monthly
                 State. Zip                   State, Zip                    Purchased            Price               Balance        Payment

                 20a_ _ _ _ __                                                                   $_ _ _ __           $_ _ _ _ $._ _ __




                 20b. _ _ _ _ __                                                                 $_ _ _ __           $_ _ _ _ $_ _ __




                 21. PERSONAL ASSETS. List all personal assets below. (If you need additional space, attach a separate sheet)
                 Line 21a. Furniture/Personal effects includes the total current market value of your household such as furniture and appliances.
                 Line 21 b. Other includes all jewelrv. artwork. antiques, collections and/or other assets not already listed on this statement
                                                           Current             Loan                                                Monthly
                    Description                            Value               Balance             Lender                          Payment
                 21a Furniture/Personal Effects            $_____ $_ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ __
                 (see note above)

                 21b. Other (see note above)
                                                        $                   $                                                   $
                                                        $                   $                                                   $
                                                        $                   $                                                   $
                                                        $                   $                                                   $
                                                        $                   $                                                   $
                                                        $                   $                                                   $
                                                        $                   $                                                   $
                                                        $                   $                                                   $
         Name                                                    SSN                                            Page     5
                 -------------                                        ----------
Section 7         TOTAL INCOME                                            TOTAL LIVJNG EXPENSES
Monthly                                                                   Expense Items (We generally do not allow you to claim tuition
Income and                                                                for private schools, college expenses, charitable donations, or
Expense                                                                   voluntary retirement contributions.)
                  Source                   Monthly
NOTE:             22a. Gross Wages (you) $_ _ __                          Items                                 Actual Monthly
Even if only      22b. Gross Wages (spouse)$_ _ __                        23a. Rent/Mortgage                    $_ _ __
one spouse has    22c. Interest/Dividends $                               23b. Electric                         $_ __
                                            ----                                                                $_ _ __
a debt, but       22d. Net Business Income $_ _ __                        23c. Natural Gas
both have         22e. Net Rental Income $                                23d. Cable TV                         $_ _ __
                                            ----                                                                $_ _ __
income,           22f. Pension/Social                                     23e. Telephone
list the total    Security (you)           $_ _ __                        23f. Water                            $_ _ __
household         22g. Pension/Social                                     23g.Food                              $_ _ __
income and        Security (spouse)        $_ _ __                        23h. Car Payment                      $_ _ __
expenses.         22h. Child Support       $_ _ __                        23i. Gasoline                         $_ _ __
                  22i. Alimony             $                              23j. Car Insurance                    $_ __
                                               ----                                                             $_ _ __
                  22j. Other                  $_ _ __                     23k. Cell Phone/Pager
                                                                          231. Clothing & Misc.                 $_ _ __
                  DEDUCTIONS FROM WAGES                                   23m. Court Ordered Payments           $_ _ __
                  (including spouses)   Monthly                           23n. Child Support                    $_ _ __
                  24a. Truces (Federal, $_ _ __                           230. Child/Dependant Care             $_ _ __
                  State, FICA, etc.)                                      23p. Life Insurance                   $_ _ __
                  24b. Insurance        $_ _ __                           23q. Other expenses (specify)
                  24c. Union Dues       $                                                                      $_ _ __
                                         ----                                                                  $_ __
                  24d. Other (specify)
                                              $_ _ __                                                          $_ _ __
                                              $_ _ __                                                          $_ _ __


                  ***** *ITACHMENrs RE-OUIRED.
                  •
                                                                   Please include:
                           A copy of your last Form 1040 with all schedules
                  •        Proof of all current expenses that you paid for last 3 months, including utilities, rent, insurance, property
                           truces, etc.
                  •        Copies of any court order requiring payment and proof of such payments for the last 3 months.
                  •        Co,01es                                 . on rmes 22·:r, 23q or24 d.
                                . of any nanerwork to sunnort c1auns
                                                              PAYMENTS

         -PROPOSED MONTHLY PAYMENT IS: S                                   ON              DAY OF Tl{E MQNTH.




                                                          CERTIFICATION
 I declare that I have examined the information given in this statement and, to the best of my knowledge and belief'; it is true, correct
 and complete, and I further declare that I have no assets, owned either directly or indirectly or income of any nature other than as
 shown in this statement, including any attachment


 Signature                                                  Social Security No.                                   Date


                                                              WARNING

 False statements are punishable up to five years imprisonment, a fine of $250,000 or both pursuant to 18 U.S.C. §1001.
